 
Exhibit 10.1
 
[gulflogo.jpg] 

 

Gulf Resources, Inc.
David Wong, VP of Finance
E-mail: davidw@gulfresourcesinc.cn
gfre.2008@yahoo.com    
CCG Investor Relations
Mr. Crocker Coulson, President
Phone: +1-646-213-1915
E-mail: crocker.coulson@ccgir.com   
    Helen Xu
E-mail: xuhy@gulfresourcesinc.cn
beishengrong@163.com
Website: http://www.gulfresourcesinc.cn/    
Ms. Linda Salo, Financial Writer
Phone: +1-646-922-0894
E-mail: linda.salo@ccgir.com
Website: http://www.ccgirasia.com/     

 
Gulf Resources Appoints David Wong  as
Vice President of Finance
 
New York & Shandong Province, July 31, 2009 - Gulf Resources, Inc. (OTC BB:
GFRE) (“Gulf Resources” or the “Company”), a leading manufacturer of bromine,
crude salt and specialty chemical products in China, today announced that the
Company appointed Mr. David Wong to serve as Vice President of Finance,
effective August 1, 2009. His responsibilities will include corporate
consolidated financial reporting with U.S GAAP compliance and reconciliation,
financial planning and analysis, and strategic communication with the investment
community.  Mr. Wong will be the Company’s primary investor relations contact
and will also be involved in business development.


Mr. Wong has rich experience in corporate risk control and financial planning
and analysis. Since January 2007, he served as finance manager of the Asia
Pacific headquarters of a NYSE-listed, Fortune 500 diversified global
manufacturing and technology company, where he was primarily responsible for
Sarbannes Oxley  compliance, system audits and risk management, internal
controls over risks as well as consolidated financial reporting. Prior to that,
he was regional finance manager of the South China Manufacturing division of the
same Fortune 500 company, where he was tasked with strengthening the internal
control system, applying corporate accounting principles and practices,
financial forecasting and budgeting. From June 2000 to December 2004, Mr. Wong
served as finance senior supervisor and finance assistant manager of the South
China Manufacturing division of a NASDAQ-listed electronics manufacturing
services provider based in Singapore.  He graduated from Hunan University with a
major in International Accounting and he holds the following certifications:
Certified Management Accountant (USA), Certified Production & Inventory
Management (USA), and China Certified Accountant. Mr. Wong is fluent in both
Mandarin and English.
 

--------------------------------------------------------------------------------


 
 “We are pleased to welcome David to our team as we seek to strengthen our
financial reporting, disclosure and planning,” said Xiaobin Liu, Chief Executive
Officer of Gulf Resources. “Not only are we are benefiting from his extensive
experience in financial planning and analysis, internal risk assessment and
disclosure at positions with leading multinational companies, but also from his
outstanding bilingual communication skills that will further enhance Gulf
Resources’ transparency in the capital markets.”


About Gulf Resources, Inc.


Gulf Resources, Inc. operates through two wholly-owned subsidiaries, Shouguang
City Haoyuan Chemical Company Limited (“SCHC”) and Shouguang Yuxin Chemical
Industry Co., Limited (“SYCI”). The Company believes that it is one of the
largest producers of bromine in China. Elemental Bromine is used to manufacture
a wide variety of compounds utilized in industry and agriculture. Through SYCI,
the Company manufactures chemical products utilized in a variety of
applications, including oil & gas field explorations and as papermaking chemical
agents. For more information about the Company, please visit
www.gulfresourcesinc.cn.


Forward-Looking Statements


Certain statements in this news release contain forward-looking information
about Gulf Resources and its subsidiaries business and products within the
meaning of Rule 175 under the Securities Act of 1933 and Rule 3b-6 under the
Securities Exchange Act of 1934, and are subject to the safe harbor created by
those rules. The actual results may differ materially depending on a number of
risk factors including, but not limited to, the general economic and business
conditions in the PRC, future product development and production capabilities,
shipments to end customers, market acceptance of new and existing products,
additional competition from existing and new competitors for bromine and other
oilfield and power production chemicals, changes in technology, the ability to
make future bromine asset purchases, and various other factors beyond its
control. All forward-looking statements are expressly qualified in their
entirety by this Cautionary Statement and the risks factors detailed in the
Company's reports filed with the Securities and Exchange Commission. Gulf
Resources undertakes no duty to revise or update any forward-looking statements
to reflect events or circumstances after the date of this release.




###

